Citation Nr: 0528306	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  00-16 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska



THE ISSUE

Entitlement to an increased evaluation for rheumatic heart 
disease, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from December 1944 to July 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.  In this decision, the RO denied 
entitlement to an increased evaluation for rheumatic heart 
disease.  A 10 percent evaluation was confirmed and 
continued.

In July 2003, the Board remanded this case for development of 
the evidence.  It has now returned for appellate 
consideration.


FINDINGS OF FACT

1.  The evidence does not support an etiologic connection 
between the veteran's coronary artery disease/atrial 
fibrillation and his service-connected rheumatic/valvular 
heart disease.

2.  The evidence associates the veteran's symptoms of chest 
discomfort, anginal episodes, exertional dyspnea, sinus 
bradycardia, palpitations, weakness, and tiresomenss with his 
coronary artery disease.

3.  The current symptoms of the veteran's service-connected 
rheumatic heart disease consist of mild symptoms that are not 
hemodynamicly significant.


CONCLUSION OF LAW

Rheumatic heart disease is no more than 10 percent disabling.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2005); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.14, 4.104, 
Diagnostic Code 7000 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of letters to the appellant 
issued in July 2002, January 2004, and September 2004.  By 
means of these letters, the appellant was told of the 
requirements to establish entitlement to an increased 
evaluation for rheumatic heart disease.  He was advised of 
his and VA's respective duties and asked to submit 
information and/or evidence pertaining to the claim to the 
RO.  In the Board's remand of July 2003 and in the letters 
issued in January and September 2004, he was specifically 
requested to submit private medical evidence linking his 
current heart problems with his service-connected rheumatic 
heart disease.  The Statement of the Case (SOC) issued in 
August 2000 and Supplemental Statements of the Case (SSOC) 
issued in August 2002 and June 2005 informed him of 
applicable law and regulations, the evidence reviewed in 
connection with his claim by VA, and the reasons and bases 
for VA's decision.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was already decided and 
appealed prior to VCAA enactment.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

The U. S. Court of Veterans Appeals (Court) held in Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), that all sections of 
VA's notice letter should be construed in connection with 
each other to determine whether the document, read as a 
whole, addresses all aspects of the requisite notice under 
the provisions of the VCAA and the notice letter must be read 
in the context of prior relatively contemporaneous 
communications to the appellant from the AOJ.  In addition, a 
complying notice need not necessarily use the exact language 
of the controlling statute or regulation specifying VA's 
notice obligations, so long as that notice properly conveys 
to a claimant the essence of the regulation.  Id. at 124-28.  
Based on a review of the notification provided the appellant 
in this case and the above analysis, the Board finds that VA 
notification was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) as these documents, read as a whole, fulfilled 
the essential purposes of the VCAA.  Id. at 130. (The 
appendix to the Mayfield decision contains a VA notification 
letter, affirmed by the Court, similar in format to the 
notification letter issued to the appellant in January and 
September 2004.)  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
By letters of July 2002, January 2004, and September 2004, VA 
requested that the veteran identify all treatment of his 
claimed disabilities.  He has identified private, military, 
and VA treatment.  His service, VA, and private treatment 
records have been obtained and incorporated into the claims 
file.  However, the Board remand of July 2003 requested that 
further development be undertaken to obtain military 
treatment records from 1999.  Both the National Personnel 
Records Center (NPRC) and the military facility in question 
have reported that the 1999 records cannot be located.  As 
the custodian of these records have provided negative 
responses, the Board finds that further development of this 
evidence would be futile.  See 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
has been provided VA compensation examinations in January 
2000, March 2002, and February 2005.  These examination 
reports noted an accurate medical histories, findings on 
examination, and the appropriate diagnoses and opinions on 
etiology.  The examiner of February 2005 clearly indicated 
that he had reviewed the claims file in preparation for the 
examination.  Therefore, the Board finds these examination 
reports are adequate for VA purposes.

The veteran was offered an opportunity to request a hearing 
before VA on the Substantive Appeal (VA Form 9) he submitted 
in August 2000.  He requested a hearing before a Decision 
Review Officer (DRO).  A Report of Contact in February 2001 
indicated that in lieu of a formal hearing, the veteran had 
accepted an informal conference with the DRO.  On a VA Form 9 
submitted by the veteran in August 2002, he informed VA he no 
longer wanted a hearing.  Therefore, the Board concludes that 
all obtainable/pertinent evidence regarding the issues 
decided below has been incorporated into the claims file.  

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all medical evidence obtainable by VA has been 
associated with the claims file, the Board finds that the 
duty to assist has been fulfilled and any error in the duty 
to notify would in no way change the outcome of the below 
decision.  The notification provided to the appellant in the 
letters, SOC, SSOCs, and in the Board remand discussed above 
provided sufficient information for a reasonable person to 
understand what information and evidence was needed to 
substantiate the claim on appeal.  In this regard, while 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).



Evaluation

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2.  Also, 38 C.F.R. § 4.10 provides 
that, in cases of functional impairment, evaluations must be 
based upon lack of usefulness of the affected part or 
systems, and medical examiners must furnish, in addition to 
the etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon the 
person's ordinary activity.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath, 1 Vet. App. at 594.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

According to 38 C.F.R. § 4.104, Diagnostic Code (Code) 7000, 
valvular heart disease (including rheumatic heart disease) is 
evaluated as totally disabling during active infection with 
valvular heart damage and for three months following 
cessation of therapy for active infection; or thereafter, 
with documented valvular heart disease resulting in chronic 
congestive heart failure, or workload of 3 METs or less 
results in dyspenia, fatigue, angina, dizziness, or syncope, 
or left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  A 60 percent evaluation is awarded 
when there is more than one episode of acute congestive heart 
failure in the past year, or; workload of greater than 3 METs 
but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  A 
30 percent evaluation is warranted with a workload of greater 
than 5 METs but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; evidence of 
cardiac hypertrophy or dilatation on electro-cardiogram, 
echocardiogram, or X-ray.  A 10 percent evaluation is 
warranted with a workload of greater than 7 METs but not 
greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; continuous medication required.

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 
(2).

The veteran was given a VA compensation examination in 
October 1947.  He complained of poor energy, tiring easily, 
shortness of breath, heart palpitation with exercise, and 
some chest pain.  Physical examination was reported to be 
essentially negative.  Electrocardiogram and other testing 
were within normal limits.  The impression was organic heart 
disease, consisting of "inactive" rheumatic heart disease, 
minimal involvement of the mitral valve/mitral insufficiency, 
and ease of fatigue.  The examiner commented that as far as 
the heart condition was concerned only strenuous physical 
activity would have to be restricted.  It was noted that a 
very faint systolic murmur, which was very variable, was 
heard only a short time following exercise.  Based on a 
review of the service medical records, the examiner found 
that the veteran had sustained minimal residual damage to the 
mitral valve.

By rating decision of January 1948, the RO awarded service 
connection for inactive rheumatic heart disease with minimal 
involvement of the mitral valve, mitral insufficiency.

In June 1971, the veteran was seen for a VA cardiac 
consultation.  His primary complaint was being exhausted.  
The provisional diagnosis was chronic rheumatic fever.  There 
were no abnormalities noted on the examination findings.  
Heart sounds were normal with no murmurs, even after exercise 
and changing position.  A chest X-ray was negative, and an 
EKG was within normal limits.  The cardiologist commented 
that he did not believe that the veteran's symptoms were due 
to any cardiovascular condition.  

In June 1977, a VA cardiovascular examination noted no 
abnormal findings.  His heart had no murmurs or thrills and 
the heart tones were of a good quality.  The diagnosis was of 
a history of rheumatic heart disease.  His chest X-ray had no 
significant abnormalities.  His EKG had borderline left axis 
deviation.  

In July 1996, the veteran was given a VA cardiovascular 
examination.  He denied chest pain, orthopnea, paroxysmal 
nocturnal dyspnea (PND), or leg swelling.  The veteran 
complained of some shortness of breath and some fatigue with 
physical activity.  However, the veteran acknowledged that he 
stayed very active.  Examination revealed a Grade II/VI 
systolic ejection murmur heard at the apex in the left 
sternal border without any transmission.  No murmurs were 
heard in the aortic area.  A chest X-ray was negative, but an 
EKG revealed sinus bradycardia.  An echocardiogram reveal 
sclerosis and calcification involving the aortic valve and 
the mitral valve, mild mitral regurgitation and mild left 
atrial enlargement, trivial aortic stenosis and mild aortic 
incompetence, borderline concentric LVH with normal systolic 
function, and mild diastolic dysfunction from reduced 
compliance.  The impression was rheumatic heart disease 
involving the aortic and mitral valves.  The examiner noted 
that the sclerosis and calcification involving the aortic 
valve and the mitral valve were compatible with rheumatic 
heart disease.

A private outpatient record dated in February 1996 noted a 
soft heart murmur present.  This was evaluated as a Grade 
I/II.  The assessment was questionable aortic stenosis.  An 
echocardiogram of July 1997 found evidence of valvular 
abnormality to include trace mitral regurgitation, mild 
aortic insufficiency, and trace tricuspid regurgitation.  In 
January 1999, examination noted a Grade I/VI ejection quality 
systolic murmur, but no evidence of gallop or clicking.  A 
heart catheterization in January 1999 found a single-vessel 
(left anterior descending with 85 percent stenosis) coronary 
artery disease and a normal left ventricular function.  In 
February 1999, the veteran underwent coronary angioplasty and 
stenting.  In April 1999, the veteran complained of pleuritic 
left-sided chest pain.  The diagnosis was probable left lower 
lobe pneumonia.  However, a chest X-ray taken in April 1999 
found no active pulmonary disease.  There was mild prominence 
of the ascending aorta.  In March 2000, a private physician 
noted an impression of coronary artery disease that was 
quiescent, and an insignificant mild murmur consistent with 
aortic stenosis.  The examiner opined that he veteran's 
current shortness of breath was primarily due to 
deconditioning.  Outpatient records in January 2001 noted 
impressions of coronary artery disease with atypical 
symptomatology or being stable.  A cardiovascular 
consultation in February 2001 noted impressions of coronary 
artery disease with coronary angioplasty, recurrent undefined 
arrhythmias, and mild aortic insufficiency on echocardiogram 
in 1997.  

A VA cardiovascular examination was given to the veteran in 
January 2000.  He denied chest pains, heart palpitations, 
recent heart murmur, orthopnea, PND, leg swelling, syncopal 
episodes, and dizziness.  He reported occasional shortness of 
breath with undue physical exertion.  The veteran reported 
that he continued to take care of horses, cleaned, vacuumed, 
and moped without difficulty.  On examination, there was a 
soft systolic ejection murmur heard in the aortic area 
without transmission. The veteran was administered a 
cardiovascular stress test done with Bruce Protocol.  A less 
than projected heart rate was achieved on this test.  His 
projected heart rate as 166, but he achieved only 125.  He 
stopped the test because of shortness of breath and fatigue.  
The veteran did not have chest pain, ischemic changes, or 
arrhythmias.  A METs of approximately 6 was obtained.  A 
chest X-ray noted a normal heart size.  His EKG showed low 
voltage and a small Q-wave in the inferior leads.  An old 
myocardial infarction could not be ruled out.  The examiner 
found no evidence of hypertrophy on the EKG, X-ray, or 
echocardiogram.  The diagnoses were mild aortic stenosis (not 
hemodynamically significant), history of rheumatic fever, and 
a history of coronary artery disease.  The examiner opined 
that that the veteran's shortness of breath during his stress 
test was due to generalized deconditioning and possibly 
underlying coronary artery disease.  His failure to achieve 
the projected heart rate was unrelated to his very mild 
aortic stenosis. 

The veteran was given a cardiovascular stress test in January 
2001 that lasted ten minutes and achieved a maximum heart 
rate of 130, which was noted to be 88 percent of the 
predicted maximum heart rate.  He obtained a MET level of 
16.8.  There were no EKG changes of ischemia during exercise 
or recovery phase, and the appropriate heart rate and blood 
pressure was maintained during the testing.  Myocardial 
profusion imaging during the test were reported to be within 
normal limits.  The ejection fraction was 55 percent with 
mild septal hypokinesis, the latter attributed to the 
veteran's bypass surgery.  The test's conclusion noted 
"good" exercise tolerance.  An echocardiogram of January 
2001 noted that the left ventricle was normal in size, had 
normal systolic function, and was without any hypertrophy.  
There was mild inferolateral hypokinesis.  Other 
abnormalities included mildly enlarged left atrium; mildly 
enlarged left ventricle groove; mild aortic incompetence; a 
thickened and redundant mitral valve with evidence of 
prolapse, calcification, and mild regurgitation; and mild 
tricuspid regurgitation.

Another VA cardiovascular examination was provided in March 
2002.  He denied chest pains, neurological symptoms, unusual 
fatigue, orthopnea, PND, or leg swelling.  He did complain of 
shortness of breath with strenuous physical activity.  The 
veteran reported that he could walk 1/2 mile without difficulty 
and stand for 1/2 an hour.  He noted that he ran a farm, which 
required taking care of horses and lifting/carrying 50-pound 
bags.  He had no difficulty doing household chores.  On 
examination, no murmur, gallop, or rub was heard.  EKG 
revealed sinus bradycardia with left axis deviation, and 
first-degree "AV" block.  The impressions were mild 
valvular heart disease that was not hemodynamically 
significant, coronary artery disease status post angioplasty 
and stent placement that was asymptomatic, and normal left 
ventricular function.  The examiner commented that the 
veteran was capable of obtained 7 METs or more given his 
history of physical activity without becoming symptomatic.  
He opined that the veteran's coronary artery disease was of 
no hemodynamic significance at the time of examination and 
did not contribute to any of his symptoms.

A private outpatient record of January 2003 noted the 
veteran's complaint of more dyspnea than usual.  He denied 
any chest pain.  On examination, there were no gallops or 
murmurs.  The veteran was also given a VA exercise stress 
test.  The findings included normal rest and stress exercise, 
right and left ventricular myocardial perfusion, normal left 
ventricular wall motion, and left ventricular ejection 
function was 0.57.  An outpatient record of the same month 
noted an assessment of coronary artery disease with atypical 
symptoms including dyspnea.  

A private outpatient record of March 2004 noted a Grade II/VI 
systolic ejection murmur heard best on the right upper 
sternal border.  The impressions included coronary artery 
disease that was stable with no current complaints of chest 
pain.  VA hospitalization records dated in April 2004 noted 
the veteran was admitted for atrial fibrillation.  
Significant findings during this hospitalization included 
atrial fibrillation, left ventricular hypertrophy, calific 
valvular heart disease, coronary heart disease.  The final 
diagnosis was paroxysmal atrial fibrillation.  

A VA outpatient record of August 2004 noted the veteran's 
complaints of not feeling right with lightheadedness and 
tiredness.  He developed a brief sharp pain at his right 
shoulder blade that quickly resolved.  The "funny feeling" 
had also eased over time.  The veteran denied any "classic 
angina" since his stent had been placed in 1999.  On 
examination, his heart had a regular rate and rhythm, but 
there was an unchanged systolic murmur with no gallop.  An 
EKG was reported to be abnormal with revealed marked sinus 
bradycardia, left axis deviation, and decreased "vent" rate 
since April 2004.  The impression was atypical chest pain, to 
rule out significant coronary artery disease.  

The veteran was given a VA compensation examination in 
February 2005.  The veteran complained of chest discomfort on 
even slight exertion like walking a few steps.  Sometimes 
this chest discomfort would develop even at rest.  He also 
complained of shortness of breath, lack of energy, early 
tiresomeness, and palpitations with irregularity of the 
heart.  The veteran reported that he quite frequently used 
nitroglycerin to alleviate his chest pain.  On examination, 
the veteran was not short of breath at the time of 
examination.  His heart size appeared to be normal.  Cardiac 
apex was in the fifth left intercostals space inside the left 
mediclavicular line and was of normal intensity and duration.  
There were no palpable thrills or abnormal beats.  There was 
a mild soft systolic murmur, which showed mild increase 
during the expiration indicating that it is a flow murmur 
abnormality.  There was no abnormal thump or pericardial rub 
heard.  A chest X-ray revealed a normal heart size, but there 
was aortic toruosity.  An EKG revealed sinus bradycardia and 
"P-R" interval prolonged.  Due to the veteran's medical 
status and severity of his cardiovascular disability, the 
examiner felt it would be inappropriate to get an 
echocardiogram or stress test.  However, based on the 
veteran's history and current symptoms, the examiner 
estimated the MET score to be 3 to 4, with a left ventricular 
ejection function over 50 percent.  

The VA examiner commented that there was no evidence of 
rheumatic fever or mitral stenosis.  The diagnosis was 
coronary artery disease, and atrial fibrillation that was 
more than likely due to the coronary artery disease.  It was 
also opined that the coronary artery disease was less than 
likely as not caused by, a result of, or etiologically 
related to his rheumatic (valvular) heart disease.  The 
veteran's current cardiac symptoms were found to consist of 
chest discomfort, anginal episodes and exertional dyspnea, 
sinus bradycardia/palpitations, weakness, and tiresomeness.  
Theses symptoms were not caused by or the result of rheumatic 
(valvular) heart disease.  

The veteran has reported that after his discharge from active 
service he experienced periodic "racing" heartbeat.  While 
working as a Deputy U. S. Marshall, an annual physical 
discovered he had an irregular heart beat.  He was told that 
his heart would beat six times and then skip the seventh 
beat.  The veteran retired from full time employment in 1985.  
He started to receive regular VA treatment for his heart 
disorder from that time.  His VA physician has told him that 
due to his defective heart valve, he would eventually require 
open-heart surgery to repair the valve.  He noted in 1999 it 
was discovered that he had a 90 percent blockage in "one 
part of my heart" that required the implantation of a stent.  
He noted that his current symptoms included palpation, rapid 
heartbeat, and an irregular heartbeat.  It was noted by the 
veteran that he is currently taking heart medication, which 
his physicians have told him he would be required to take for 
the rest of his life.   The veteran also noted that he had 
atrial fibrillation, which his physicians have told him would 
result in a heart attack or stroke.  It as commented by the 
veteran that he felt he was sitting on a time bomb concerning 
his heart problems.  The veteran contended that his heart 
problems had gradually gotten worse since his separation from 
the military and were related to his service connected 
rheumatic heart disease.  

The veteran has claimed that his current heart symptomatology 
is the result of his service-connected rheumatic heart 
disease.  He claimed in the VA Form 9 received in August 2002 
that his treating physician had informed him that he would 
require surgery in the near future to repair a leaky heart 
valve.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) 
(Lay assertions of what a medical professional told them is 
not considered competent medical evidence.)  The veteran has 
questioned the medical credentials of the physician that 
conducted the VA examinations of January 2000 and March 2002.  
However, review of these examination reports indicates that 
this physician is a diplomate of the American Board of 
Internal Medicine and, thus, a recognized healthcare 
professional.  

The veteran is competent to present lay evidence on injury 
and symptomatology.  However, only qualified medical 
professionals are competent to provide evidence on diagnosis 
and etiology of a disease for which lay observation is 
insufficient.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  The Board finds that the veteran's 
cardiovascular diseases are of such medical complexity that 
his lay observations are not competent to show the etiology 
and relationship of these disorders.  Furthermore, the Board 
cannot base its decisions on its own unsubstantiated 
opinions, but must rely on the medical opinions of competent 
healthcare professionals.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

The veteran is only service-connected for rheumatic heart 
disease and only such manifestations may be considered in the 
evaluation of the service-connected disability.  38 C.F.R. 
§ 4.14.  The medical evidence in this case consistently has 
found that the majority of the veteran's current cardiac 
symptoms are not related to his service-connected 
rheumatic/valvular heart disease.  The medical opinions 
presented in January 2000, March 2002, and February 2005 have 
found that the veteran's current cardiac symptoms are the 
result of his coronary artery disease.  The VA examiner in 
February 2005 determined, based on physical examination and a 
review of the veteran's entire medical history, that the 
coronary artery disease was not related to the service-
connected rheumatic heart disease.  Thus, the preponderance 
of the probative evidence is against evaluating the veteran's 
service-connected rheumatic/valvular heart disease on the 
symptomatology shown during examination and testing of recent 
years.  That is, the reported METs scores, left ventricular 
dysfunction, and symptoms of chest discomfort, anginal 
episodes and exertional dyspnea, sinus 
bradycardia/palpitations, weakness, and tiresomeness.  The 
medical evidence has attributed these findings and symptoms 
to a nonservice-connected cause. 

There is diagnostic evidence of an enlarged atrium and left 
ventricle groove, and mitral and tricuspid valve 
abnormalities on the echocardiogram of January 2001.  Such 
findings predated the veteran's coronary artery disease 
diagnosis and were present on diagnostic tests conducted in 
the July 1996.  At that time, the abnormalities noted on an 
echocardiogram, to include aortic/mitral valve 
sclerosis/calcification, mitral regurgitation, and left 
atrial enlargement were associated by the examiner with 
rheumatic heart disease.  However, subsequent examiners in 
January 2000, March 2002, and February 2005 attributed the 
veteran's symptomatology and METs score to the veteran's 
coronary artery disease (a disorder that is not currently 
service-connected).  The examiner of January 2000 and March 
2002 specifically indicated that the veteran's rheumatic 
heart disease was not hemodynamically significant.  The 
examiner of February 2005 found no current symptomatology 
attributable to the rheumatic heart disease.  These latter 
findings are supported by the private medical evidence, which 
has consistently attributed the veteran's cardiac problems of 
recent years to his coronary artery disease.  In most 
instances when valvular or rheumatic heart disease was noted, 
the examiner usually indicated that this disorder was of a 
mild nature.  Therefore, the Board finds that the 
preponderance of the evidence is against the award of a 
higher evaluation than the current 10 percent rating under 
under Code 7000. 

While the veteran is competent to report his symptoms, the 
medical findings do not support a higher evaluation.  The 
Board finds that the examination reports and diagnostic tests 
prepared by competent professionals, skilled in the 
evaluation of disabilities, are more probative of the degree 
of impairment than the appellant's statements.  To the extent 
that the appellant described severe symptomatology associated 
with his service-connected disability, his lay evidence is 
not credible.  To this extent, the preponderance of the 
evidence is against the claim for a higher evaluation and the 
doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an increased evaluation, in excess of 10 
percent, for rheumatic heart disease is denied.




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


